PER CURIAM.
Because the defendant’s motion to dismiss was met with a traverse filed by the State that specifically denied material facts that were alleged in the motion, we find that the trial court erred by granting the motion to dismiss. See Boler v. State, 678 So.2d 319 (Fla.1996); State v. Aylesworth, 666 So.2d 181 (Fla. 2d DCA 1995).
Further, the defendant has properly conceded that the trial court erred by requiring the State to elect between either the organized fraud count or the grand theft counts. State v. Keith, 24 Fla. L. Weekly D987, 732 So.2d 9 (Fla. 3d DCA 1999).
The order granting the defendant’s motion to dismiss is reversed, and the case is remand for further proceedings consistent with this opinion.